DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the panel”.  There is a lack of antecedent basis for “the panel” in previous claim limitations.  Claims 2-15 depend on claim 1 and hence are also rejected.
Claim 1 recites “the at least one housing”.  There is a lack of antecedent basis for “the at least one housing” in previous claim limitations.
Claim 1 recites “the at least one panel”.  There is a lack of antecedent basis for “the at least one panel” in previous claim limitations.  
Claim 1 recites “the panel opening”.  There is a lack of antecedent basis for “the panel opening” in previous claim limitations.  
Claim 5 recites “the panel”.  ”.  There is a lack of antecedent basis for “the panel” in previous claim limitations..
Claim 5 recites “the panel”.  ”.  There is a lack of antecedent basis for “the panel” in previous claim limitations..
Claim 9 recites “the sorbent bank”.  There is a lack of antecedent basis for “the sorbent bank” in previous claim limitations.  Examiner notes claim 1 recites “at least one sorbent bank”, therefore claim 9 should state the limitation to be consistent with claim 1.
Claim 11 recites “the cartridges”.  There is a lack of antecedent basis for “the cartridges” in previous claim limitations.  Examiner notes claim 1 recites “a plurality of cartridges”, therefore claim 11 should state the limitation to be consistent with claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites a statement of the type of gas provided, however claim 7 does not further limit a structural element of the air cleaning apparatus of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference(5-57127) taken together with WO reference(2015/123454A1) in view of Japanese reference(2000-202232).
	Japanese reference teaches an indoor air cleaning apparatus for removing at least a portion of at least one type of gas from an indoor are of a building comprising a cabinet(figure 1 with air passage 1) including at least one inlet(air intake port 2), a first outlet(indoor side exhaust port 3) and a second outlet(outdoor side exhaust port 5), and configured for deployment from an elevated position(along wall in figure 1, noting the air inlet  2 and air outlet 3 are located within an indoor area) within an indoor area of a building, a plurality of dampers(switching units 6 and 7) for managing airflow, at least one sorbent bank(moisture absorbing unit 8a), a fan assembly(blower 11) comprising at least one motor and a cylindrical impeller, a heating element(9) to heat the adsorbing unit, a controller(12) configured to operate in at least two modes, an adsorption mode and a regeneration mode.  Japanese reference is silent as to a sorbent bank comprising a plurality of cartridges, wherein each cartridge comprises a first and second permeable surface, and one or more sorbent materials contained therein.  WO reference in figures 1A, 1B, and 2 teaches a regenerable air scrubbing unit including a plurality of cartridges(101,201) placed in a parallel configuration within a cabinet(202), wherein an air flow passes in a flow direction which is parallel to the cartridges, and wherein each cartridge includes a first and second permeable surface(103) and one or more sorbent materials(102) contained therein.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a sorbent bank comprising a plurality of cartridges for the sorbent bank of Japanese reference to provide a cartridge design which enhances the contact area, reduces the pressure drop, and readily allows the design of similar assemblies with different airflow throughputs using the same cartridge(abstract of WO reference).  
	Japanese reference is also silent as to a heating element configured to heat an airflow when in an active mode.  Japanese reference (2000-202232) teaches in figure 2 an indoor air cleaning apparatus including an air intake(21), a first outlet(22), a sorbent of hygroscopic material(20A) within a cabinet(20), and a heating element(25) configured to heat an airflow. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a heating element configured to heat an airflow within the cabinet of Japanese reference(5-57127) in order to provide for heating an airflow passing through the cabinet.  Examiner also notes the limitations starting with “wherein : in the adsorption mode …”  are analyzed as an intended use for purposes of prior art analysis, and are not given patentable weight, wherein the noted limitations only describe a process , and the not limitations do not further limit any structure claimed.  
	Japanese reference(5-57127) taken together with WO reference(2015/123454A1) in view of Japanese reference(2000-202232) further teaches wherein the deployment comprises hanging the apparatus from at least one of a ceiling and a wall of the indoor area.  Japanese reference(5-57127) taken together with WO reference(2015/123454A1) in view of Japanese reference(2000-202232) further teaches a filter(deodorizing material 8b) configured for removing particulate matter from the airflow, wherein the filter is arranged to filter the airflow prior to or after being received by the sorbent bank(moisture absorbing material 8a).  Japanese reference(5-57127) taken together with WO reference(2015/123454A1) in view of Japanese reference(2000-202232) .
	Japanese reference(5-57127) taken together with WO reference(2015/123454A1) in view of Japanese reference(2000-202232) teaches all of the limitations of claim 8 but is silent as to a conduit in fluid communication with the second outlet, wherein the conduit is configured to carry the airflow expelled by the second outlet away from the indoor area or outside the building.  Japanese reference(5-57127) teaches a second outlet outdoor side exhaust port, and conduits are well known for connection to air exhaust ports, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a conduit in fluid communication with the outdoor side exhaust port to direct the airflow in a predetermined direction from the outlet.  
	Japanese reference(5-57127) taken together with WO reference(2015/123454A1) in view of Japanese reference(2000-202232) further teaches wherein the sorbent bank is configured for access such that each of the plurality of cartridges can be removed or replaced.  Japanese reference(5-57127) taken together with WO reference(2015/123454A1) in view of Japanese reference(2000-202232) further teaches wherein access is via at least one of an opening and/or a removable or movable access panel.  Japanese reference(5-57127) taken together with WO reference(2015/123454A1) in view of Japanese reference(2000-202232) further teaches wherein at least two of the cartridges are arranged substantially parallel to each other and to an overall airflow direction. Japanese reference(5-57127) taken together with WO reference(2015/123454A1) in view of Japanese reference(2000-202232) further teaches at least one of one or more appendages, brackets, hooks, ears, bars, tabs, and sockets.  Japanese reference(5-57127) taken together with WO reference(2015/123454A1) in view of Japanese reference(2000-202232) further teaches an indoor air cleaning method for adsorbing at least one type of gas from an indoor airflow without use of an independent ventilation or circulation system, comprising deploying one or more of the apparatus of claim 1 from an elevated position within an indoor area and operating the one or more apparatus to remove at least a portion of the at least one type o gas from the indoor air of the room.  Japanese reference(5-57127) taken together with WO reference(2015/123454A1) in view of Japanese reference(2000-202232) further teaches wherein deploying comprises hanging the one or more apparatus from at least one of a ceiling or wall of the room.  Japanese reference(5-57127) taken together with WO reference(2015/123454A1) in view of Japanese reference(2000-202232) further teaches wherein deploying comprises placing one or more apparatus within a drop ceiling such that, the one or more apparatus are configured to receive indoor air from the indoor area via a first grill or first opening in the drop ceiling and returns air to the indoor area via a second grill or second opening in the drop ceiling.  
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
October 6, 2022